RYDER SCOTT COMPANY FAX (303) 623-4258 PETROLEUM CONSULTANTS 621 SEVENTEENTH STREET SUITE 1550 DENVER, COLORADO 80293 TELEPH0NE (303) 623-9147 Exhibit No. 23.1 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent petroleum and natural gas consultants, we hereby consent to the reference of our name in the Report on Form 10 for the years ending December 31, 2007 and December 31, 2006 of PDC 2005B (the "Partnership"). We have no interest of a substantial or material nature in the Partnership, or in any affiliate. We have not been employed on a contingent basis, and we are not connected with the Partnership, or any affiliate as a promoter, underwriter, voting trustee, director, officer, employee or affiliate. /s/ RYDER SCOTT COMPANY, L P RYDER SCOTT COMPANY, L P Denver, Colorado November 14, 2008 1100 LOUISIANA, SUITE 3800 HOUSTON, TEXAS 77002-5218 TEL (713) 651-9191 FAX (713) 651-0849 1100, 530-8TH STREET, S.W. CALGARY, ALBERTA T2P 2W2 TEL (403) 262-2799 FAX (403) 262-2790
